Title: From James Madison to Richard Cutts, [ante–26 November] 1817
From: Madison, James
To: Cutts, Richard


Dear Sir
[ante–26 November 1817]
I have recd. yours enclosing the Bills of Exchange &c &c. The letter for Mr. Rush contains one of them for the amount in the hands of Barring & brothers & co. If there be time to forward it to Annapolis before the Franklin sails, be so good as to give it that destination; if not, it may be sent from the Dept. of State with the first despatches to him.
We have had a spell of weather remarkable for its warmth and moisture. These together have given a flourishing countenance to the young Wheat. But the former cause has been equally fostering to the insect, which has shewn itself in some force in the fields first sown. I think however the depredation before the Winter, will not essentially injure the ensuing Crop. The Lawler Wheat is found to be less relished than the other sorts, tho’ not altogether neglectd, and to have the faculty of recovering much more from the wounds given to it.
I am Still anxious for the fulfilment of Mr. Hunt’s promise, and thank you for your continued mementos to him. If the plow can not be had this season which is much wished, it will be acceptable in the Spring, the earlier, of course, the better. Affectionate respects to you all.
James Madison
Post. Script. If Mr. Davis (M. L.) be in Washington please to pay him the Cost of the Federalist (3 Vol), which he put into my hands last Winter, unless he shd. have received it from some one who was to have paid him in N. Y. Shd. he have any hesitation in the case, make it a point with him, as I have the Books, and can not find a ready return of them.
